DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 08/15/2022 have been received and entered into the case record.
Claims 1, 3, 5, 7, 10, 33-35, 37, 51, 55, and 57-65 are pending in the application.
Claims 33-35, 37, 51, 59, 60, 61, 62, 63, and 64 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1, 3, 5, 7, 10, 55, 57, 58 and 65 are currently pending in the application and examined on the merits.

Claim Status
The status of Claim 65 is marked as withdrawn, however Claim 65 was examined in the last Office Action as it depends from Claim 55 which was elected in Group I as set forth in the Restriction Requirement filed on 12/28/2021. Claim 65 was previously presented and not withdrawn.

Claim Interpretation
Regarding amended claim 1, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). Therefore, consisting essentially of lymphocytes and monocytes does not exclude other mononuclear cell components in the UCBMNCs claimed.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation recited in claim 65 wherein the method is “effective as a prophylactic in tissue repair” does not have proper antecedent basis in the specification. The term “prophylactic in tissue repair” is not disclosed in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites in option b) “the method is effective as a prophylactic in tissue repair.” This limitation renders the invention indefinite to one of skill in the art. The specification does not provide disclosure of a prophylactic in tissue repair as to distinctly claim the subject matter. As claim 55 on which claim 65 depends is a method for promoting tissue repair in a patient in need thereof, it is unclear as to how something can be effectively preventative in tissue repair to a tissue which is already damaged and in need of repair. 
This limitation renders the invention unclear to one skilled in the art.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 and 10 depend on claim 1 which recites a list of miRNAs. Claims 7 and 10 recite a list of miRNAs any of which could be enriched which contains miRNAs which are not recited in claim 1 and does not further limit the amount of miRNAs recited by claim 1. Specifically, claim 7 recites hsa-mir-223 and claim 10 recites hsa-mir-106b-5p, hsa-mir-29a-3p, hsa-mir-17-5p, hsa-mir-29b-3p, and hsa-mir-101-3p in addition to various other miRNAs listed in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 7, 10, 55, 57, 58, and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahoo et al. (US2012/093885; IDS Reference No. 1 filed on 09/21/2018) as evidenced by miRNAbase (MiRNAbase.org; “Stem-loop sequence hsa-let-7a-1” accessed 11/23/2022) and Pranke (2001. Acta Haematologica 105(2):71-6)
Regarding claim 1, 55 and 57, Sahoo et al. teaches exosomes obtained from mononuclear cells (MNC) wherein the MNC can be isolated from umbilical cord blood utilized for regenerative therapy wherein the therapy can be administered to a patient wherein the patient requires wound healing and skin tissue repair wherein the patient has a wound, ulcer, or burns (para. 0008, 0136, 0064, 0071, Abstract). Sahoo et al. teaches that the exosomes express and are enriched for hsa-miR-146b-5p as the miRNA is increased in the exosomes (p. 22, Table 2, 2nd column, para. 0157). Regarding the limitation of consisting essentially of monocytes and lymphocytes, “consisting essentially of” is interpreted as “comprising” as discussed in the above claim interpretation. As evidenced by Pranke, umbilical cord MNCs inherently comprise  lymphocytes and monocytes, which are about 23% and 77%, respectively, of the population (p. 19).
Regarding claim 3, Sahoo et al. teaches that the exosomes contain the CD34+ protein (para. 0007).
Regarding claim 7, Sahoo et al. teaches that the exosomes express and are enriched for hsa-let-7a as the miRNA is increased in the exosomes (p. 17, Table 2, 1st column, para. 0157). Although Sahoo does not explicitly state that the reading is for the 5p mature sequence, as evidenced by miRbase, 5p sequences have been previously known as the miRNA sequence and 3p sequences have a “*” which indicate the 3p sequence (“Mature sequence hsa-let-7a-5p” & “Mature sequence hsa-let-7a-3p”; Previous IDs). Therefore, Sahoo shows the 5p sequence, thus showing an enrichment of hsa-let-7a-5p.
Regarding claim 10, Sahoo et al. teaches that the exosomes express and are enriched for hsa-miR-146b-5p as the miRNA is increased in the exosomes (p. 22, Table 2, 2nd column, para. 0157). 
Regarding claim 58, Sahoo et al. teaches that the wound can be wounds resulting from surgery (i.e. surgical wound) (para. 0064).
Regarding claim 65, Sahoo et al. teaches that the exosomes are utilized for skin tissue repair (para. 0007, 0045, 0064).
Therefore, the invention is anticipated by Sahoo et al. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 10, 55, 57, 58, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Sahoo et al. (US2012/093885; IDS Reference No. 1 filed on 09/21/2018) as evidenced by miRNAbase (MiRNAbase.org; “Stem-loop sequence hsa-let-7a-1” accessed 11/23/2022) and Pranke (2001. Acta Haematologica 105(2):71-6) in view of Zhang et al. (2012. STEM CELLS AND DEVELOPMENT 21 (18): 3289-3297)
Regarding claim 1, 55 and 57, Sahoo et al. teaches exosomes obtained from mononuclear cells (MNC) wherein the MNC can be isolated from umbilical cord blood utilized for regenerative therapy wherein the therapy can be administered to a patient wherein the patient requires wound healing and skin tissue repair wherein the patient has a wound, ulcer, or burns (para. 0008, 0136, 0064, 0071, Abstract). Sahoo et al. teaches that the exosomes express and are enriched for hsa-miR-146b-5p as the miRNA is increased in the exosomes (p. 22, Table 2, 2nd column, para. 0157). Regarding the limitation of consisting essentially of monocytes and lymphocytes, as evidenced by Pranke, umbilical cord MNCs inherently consist essentially of lymphocytes and monocytes, which are about 23% and 77%, respectively, of the population (p. 19).
Regarding claim 3, Sahoo et al. teaches that the exosomes contain the CD34+ protein (para. 0007).
Regarding claim 5, Sahoo et al. does not teach that the UCBMNCs are subjected to hypoxic or ischemic conditions. 
Zhang et al. teaches human umbilical cord mesenchymal stem cells which are stimulated by hypoxic conditions release a large quantity of microvesicles (Abstract). Zhang et al. teaches that microvesicles are exosomes and that microvesicles can be shed by all cell types in response to stimuli (p. 3294; Discussion). 
It would be obvious to one of ordinary skill in the art to subject the MNCs obtained from umbilical cord blood described by Sahoo et al. to hypoxic conditions as taught by Zhang et al. with a reasonable expectation of success. An artisan would be motivated to subject said MNCs to hypoxic conditions as Zhang et al. teaches that it facilitates the shedding of large quantities of exosomes (Abstract, p. 3294; Discussion.)
Regarding claim 7, Sahoo et al. teaches that the exosomes express and are enriched for hsa-let-7a as the miRNA is increased in the exosomes (p. 17, Table 2, 1st column, para. 0157). Although Sahoo does not explicitly state that the reading is for the 5p mature sequence, as evidenced by miRbase, 5p sequences have been previously known as the miRNA sequence and 3p sequences have a “*” which indicate the 3p sequence (“Mature sequence hsa-let-7a-5p” & “Mature sequence hsa-let-7a-3p”; Previous IDs). Therefore Sahoo shows the 5p sequence, thus showing an enrichment of hsa-let-7a-5p.
Regarding claim 10, Sahoo et al. teaches that the exosomes express and are enriched for hsa-miR-146b-5p as the miRNA is increased in the exosomes (p. 22, Table 2, 2nd column, para. 0157). 
Regarding claim 58, Sahoo et al. teaches that the wound can be wounds resulting from surgery (i.e. surgical wound) (para. 0064).
Regarding claim 65, Sahoo et al. teaches that the exosomes are utilized for skin tissue repair (para. 0007, 0045, 0064).
Therefore, the invention would have been prima facie obvious at the time of the effective filing date.

Response to Arguments
Applicant's arguments filed 08/15/2022 regarding the claim objections have been fully considered and in light of the amended claims, the objections have been withdrawn.
Applicant's arguments filed 08/15/2022 regarding 112b, 102 and 103 rejections have been fully considered but they are not persuasive. 
Regarding the 112b rejections previously set forth, Applicant argues that claim 65 is no longer present in the claim set and therefore the 112b rejection is moot. However, the claim set filed 08/15/2022 does recite claim 65 and shows a status of “withdrawn.” This status is incorrect as the claim is dependent on an elected claim and therefore is elected under the original presentation. Therefore, the 112b rejection stands and claim 65 remains under examination.
Regarding 103 and 102 rejections, Applicant argues that Sahoo teaches UCBMNC populations wherein CD34+ cells are present in producing exosomes for wound healing and that as Cd34+ depleted populations are utilized as a negative control, the invention is regarding CD34+ cells exosomes. The present invention does not exclude CD34+ cells from the population. Claims 1 and 3 do not exclude the CD34 cell marker and additionally, although the claims now recite the limitation of “consisting essentially of” lymphocytes and monocytes, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). Therefore, consisting essentially of lymphocytes and monocytes does not exclude other mononuclear cell components in the UCBMNCs claimed. Examiner suggests that if Applicant’s invention is directed towards CD34+ cell depletion of the MNCs, the claims 1 and 3 should reflect this to further prosecution and potentially lead to allowance.
Applicant further points to Annex 1, a paper from the same inventor filed in the application on 12/09/2020 with an accompanying IDS. Applicant states that Annex 1 shows that their exosomes are capable of wound healing with or without CD34+ cells in the population from which they are derived. Sahoo as discussed above also teaches this through their experiments on angiogenesis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1631                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1631